Exhibit 21.1 THE SHAW GROUP INC. 50% AND GREATER OWNED SUBSIDIARIES (Updated as of October 26, 2011) NO. ENTITY NAME 1 Aiton & Co Limited 2 American Eagle Design-Build Studio LLC 3 American Plastic Pipe and Supply, L.L.C. 4 Arlington Avenue E Venture, LLC 5 Atlantic Contingency Constructors, LLC 6 B.F. Shaw, Inc. 7 Badger Licensing LLC 8 Badger Technologies, L.L.C. 9 Badger Technology Holdings, L.L.C. 10 Bellefontaine Gas Producers, LLC 11 Bellefontaine Leachate Services, LLC 12 Benicia North Gateway II, L.L.C. 13 C.B.P. Engineering Corp. 14 Camden Road Venture, LLC 15 Cleanup Oversight Partners 16 Coastal Consultoria Ambiental Ltda. 17 Coastal Estuary Services, L.L.C. 18 Coastal Infrastructure Solutions, LLC 19 Coastal Planning & Engineering, Inc. 20 Cojafex B.V. 21 Convey All Bulk, L.L.C. 22 EDS Equipment Company, LLC 23 EMCON/OWT, Inc. 24 Emergency Response Services, LLC NO. ENTITY NAME 25 Environmental Solutions (Cayman) Ltd. 26 Environmental Solutions Holding Ltd. 27 Environmental Solutions Ltd. 28 Environmental Solutions of Ecuador S.A. Envisolutec 29 ES3 – EBSE Shaw Spool Solutions Fabricacao de Sistemas de Tubulacao Ltda 30 Field Services Canada Inc. 31 Field Services, LLC 32 Findlay Inn Limited Partnership 33 Ft. Leonard Wood Management Company, L.L.C. 34 GFM Real Estate LLC 35 GHG Solutions, Inc. 36 Great Southwest Parkway Venture, LLC 37 Greater Baton Rouge Ethanol, L.L.C. 38 High Desert Support Services, LLC 39 HL Newhall II, L.L.C. 40 HMM-Shaw J.V. 41 Holding Manufacturas Shaw South America, C.A. 42 Integrated Site Solutions, L.L.C. 43 International Consultants, L.L.C. 44 IT Holdings Canada, Inc. 45 Jernee Mill Road, L.L.C. 46 Kato Road II, L.L.C. 47 KB Home/Shaw Louisiana LLC 48 Kings Bay Support Services, LLC 49 KIP I, L.L.C. 50 LandBank Baker, L.L.C. NO.
